     Case 1:20-cv-01521-NONE-EPG Document 25 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11
      EMMETT JAMES HARRIS,                             Case No. 1:20-cv-01521-NONE-EPG (PC)
12
                          Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
13                                                     FOR APPOINTMENT OF COUNSEL,
              v.                                       WITHOUT PREJUDICE
14
      METTS,                                           (ECF No. 24)
15
                          Defendant.
16

17

18           Emmett James Harris (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

19   action filed pursuant to 42 U.S.C. § 1983.

20           On April 12, 2021, Plaintiff filed a motion for appointment of pro bono counsel. (ECF

21   No. 24). Plaintiff asks for appointed counsel because: his “prisoner helper” who helped draft his

22   complaint has been transferred; he has “absolutely no education” and “cannot read except for the

23   basic common words,” rendering him “functional[ly] illiterate;” his case has merit as it has

24   proceeded past screening; the law is complicated; and Plaintiff cannot articulate claims or prepare

25   and present legal documents. (Id. at 2-3). Plaintiff’s motion was co-signed by Leon Davis, a

26   “Temporary Assistant.” (Id. at 3). Plaintiff also argues that his injuries (being shot in the eye)

27   were severe and Defendant Metts’s deliberate indifference to Plaintiff’s serious medical needs

28   exacerbated his injuries. (Id. at 4).
                                                         1
     Case 1:20-cv-01521-NONE-EPG Document 25 Filed 04/15/21 Page 2 of 2


 1           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

 2   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

 3   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

 4   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 5   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 6   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 7           Without a reasonable method of securing and compensating counsel, the Court will seek

 8   volunteer counsel only in the most serious and exceptional cases. In determining whether

 9   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

10   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

11   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

12           The Court will not order appointment of pro bono counsel at this time. The legal issues are

13   not complex. Although the case has proceeded past screening, the Court cannot tell at this time

14   whether Plaintiff will have success on the merits. Plaintiff has so far been able to find a temporary

15   assistant. Moreover, Plaintiff has been able to litigate his case, as shown by his request for an

16   interlocutory appeal. Finally, if Plaintiff needs additional time because of his illiteracy, the Court

17   can take that into account when scheduling the case. Thus, Plaintiff’s case is not so exceptional as

18   to merit the appointment of counsel at this time.

19           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

20   pro bono counsel at a later stage of the proceedings.

21           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

22   bono counsel (ECF No. 24) is DENIED without prejudice.

23
     IT IS SO ORDERED.
24

25       Dated:     April 15, 2021                                /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          2
